DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities. The specification refers to AR and BR which are not shown in the drawings. Item 300 is cited in the specification, however; it is not shown in the drawings.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cappuccilli (CN113383307)

          Cappuccilli teaches:
          In regards to claim 1, Cappuccilli teaches a video projecting structure comprising: (abstract, ‘vehicle glazing system 1)

          a first transparent layer having irregularities disposed on a surface thereof, a reflective layer disposed on the surface of the first transparent layer, and a second transparent layer disposed on the reflective layer; wherein when a surface of the first transparent layer opposite to the reflective layer is defined as a reference surface, the irregularities include a plurality of slant surfaces slant to the reference surface and reflecting light from a video; (10-12, 15 fig(s) 5A, 5D, ‘1st and 2nd side glass pane’, ‘thin reflective coating’, ‘glazing unit’)

wherein when a first direction, a second direction and a third direction are defined such that the first direction is perpendicular to a normal direction of the reference surface, the slant surfaces extend in the first direction, the second direction is orthogonal to the first direction, the slant surfaces are arrayed in the second direction, and the third direction is a direction in which the slant surfaces have an average slant angle θ to the reference surface in section in the second direction, (abstract; claims 1, 4; para(s) 0019, 0038; ‘essentially teaches a surfaces by applying a reference frame and extending an irregularity as the x direction, the y direction as the 1st direction, and a slant surface y’ as the 3 direction this can be realized’)

          Cappuccilli teaches the essential basics of the device with his glazing system, but does not go into detail about the irregularities.

          Cappuccilli does not teach:


         the irregularities include a portion which is configured such that when an average spacing Sm1 of the irregularities in the first direction, an average spacing Sm2 of the irregularities in the second direction and an average spacing Sm3 of the irregularities in the third direction are such that Sm2> Sm1 and Sm3> Sm1 are met, and Sm2 is maximum; and

          Ehrensperger teaches:

          the irregularities include a portion which is configured such that when an average spacing Sm1 of the irregularities in the first direction, an average spacing Sm2 of the irregularities in the second direction and an average spacing Sm3 of the irregularities in the third direction are such that Sm2> Sm1 and Sm3> Sm1 are met, and Sm2 is maximum; and (‘teaches a central layer 3 comprising slants and contact surfaces S0, S1, S2, ……. SK, with a transparent layer 1, and external layers 2 and 4 although it is shown in a side view if looking at it 3 dimensionally the 1st direction – y direction of subsequent slants (page 20 line 31) Sm1; 2nd direction – x direction extended irregularities (page 21 line 1) Sm2; Slant surfaces have average Theta slant angle (3rd direction – y’) Sm3, and reference surface (rear surface 41)  with theta = 0 of projector to screen is realized when a reference frame is applied to the screen as shown in figure 1.)




         wherein the irregularities include a portion which is configured such that when a frequency distribution of inclinations of the irregularities in the second direction to the reference surface is measured in 0.25° divisions in every distance of 1 mm in order that the frequencies are represented as distances, the absolute value of a median value in the frequency distribution is a value other than 0°.  (‘teaches a central layer 3 comprising slants and contact surfaces S0, S1, S2, ……. SK, with a transparent layer 1, and external layers 2 and 4 although it is shown in a side view if looking at it 3 dimensionally the 1st direction – y direction of subsequent slants (page 20 line 31) Sm1; 2nd direction – x direction extended irregularities (page 21 line 1) Sm2; Slant surfaces have average Theta slant angle (3rd direction – y’) Sm3, and reference surface (rear surface 41)  with theta = 0 of projector to screen is realized when a reference frame is applied to the screen as shown in figure 1.; para(s) 0272-0274; fig. 6 ‘process’)


          Cappuccilli and Ehrensperger essentially disclose that the invention, however, does not specifically teach a frequency distribution of inclinations of the irregularities in the second direction to the reference surface is measured in 0.25° divisions in every distance of 1 mm in order.

          It would have been an obvious before the effective filing date of the invention to combine a ‘glazing system’ of Cappuccilli with the ‘glazed projection screen’ of Ehrensperger in order to improve the visibility of images of a projection screen by an individual or a series of observers, and a matter of design choice to provide a frequency distribution of inclinations of the irregularities in the second direction to the reference surface is measured in 0.25° divisions in every distance of 1 mm in order that the frequencies are represented as distances, the absolute value of a median value in the frequency distribution is a value other than 0°. Cappuccilli does disclose in figure 3, and in paragraph 0093 the viewing angle derived from measurements as the full width at half maximum of the gain curve plots. Simply put FWHM how much a point of light spreads out with the applied spacing of irregularities. It appears that the claimed invention would perform equally well with any other geometric configuration of irregularities in the second direction to the reference surface for the design as disclosed in para(s) 0272-0274; fig. 6 ‘process’ the glazed projection screen can be modified. (US 2011/0183721)  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)




          In regards to claim 2, Cappuccilli teaches a video projecting structure according to Claim 1, (see claim rejection 1) wherein the absolute value of the median value is at least 3°. (abstract; ‘vehicle glazing and display system 1’)


          Cappuccilli discloses the claimed invention except wherein the absolute value of the median value is at least 3°. It would have been obvious before the effective filing date of the invention to provide wherein the absolute value of the median value is at least 3°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

	
          In regards to claim 3, Cappuccilli teaches a video projecting structure according to Claim 1, (see claim rejection 1) wherein Sm3 is at least two times Sm1.  

          Cappuccilli discloses the claimed invention except wherein Sm3 is at least two times Sm1. It would have been obvious before the effective filing date of the invention to provide wherein Sm3 is at least two times Sm1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

          In regards to claim 4, Cappuccilli teaches a video projecting structure according to Claim 1, (see claim rejection 1) wherein Sm2 is at most 500 pm.  

          Cappuccilli discloses the claimed invention except wherein Sm2 is at most 500 pm. It would have been obvious before the effective filing date of the invention to provide wherein wherein Sm2 is at most 500 pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

          In regards to claim 5, Cappuccili discloses a video projecting structure according to Claim 4, (see claim rejection 4) wherein Sm2 is at most 100 pm.  

          Cappuccilli discloses the claimed invention except wherein Sm2 is at most 100 pm. It would have been obvious before the effective filing date of the invention to provide wherein wherein wherein Sm2 is at most 100 pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).


         In regards to claim 6, Cappuccilli teaches a video projecting structure according to Claim 1, wherein Sm1 is at least 0.4 pm.  

          Cappuccilli discloses the claimed invention except wherein Sm1 is at least 0.4 pm. It would have been obvious before the effective filing date of the invention to provide wherein wherein wherein wherein Sm1 is at least 0.4 pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).


        In regards to claim 7, Cappuccilli teaches a video projecting structure according to Claim 6, wherein Sm1 is at least 0.7 pm. 

          Cappuccilli discloses the claimed invention except wherein Sm1 is at least 0.7 pm. It would have been obvious before the effective filing date of the invention to provide wherein wherein wherein wherein wherein Sm1 is at least 0.7 pm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
 


          In regards to claim 8, Cappuccilli teaches a video projecting structure according to Claim 1, (see claim rejection 1) Ehrensperger teaches wherein the irregularities have a smaller arithmetic average roughness Ra in the first direction than a maximum valley depth PV and an arithmetic average roughness Ra in the second direction.  (para(s) 0062-0065)


          In regards to claim 9, Cappuccilli teaches a video projecting structure according to Claim 1, (see claim rejection 1) Ehrensperger teaches wherein the irregularities on the surface further include a portion where Sm2> Sm1 and Sm1> Sm3 are met. (‘teaches a central layer 3 comprising slants and contact surfaces S0, S1, S2, ……. SK, with a transparent layer 1, and external layers 2 and 4 although it is shown in a side view if looking at it 3 dimensionally the 1st direction – y direction of subsequent slants (page 20 line 31) Sm1; 2nd direction – x direction extended irregularities (page 21 line 1) Sm2; Slant surfaces have average Theta slant angle (3rd direction – y’) Sm3, and reference surface (rear surface 41)  with theta = 0 of projector to screen is realized when a reference frame is applied to the screen as shown in figure 1.; para(s) 0272-0274; fig. 6 ‘process’)
 


         In regards to claim 10, Cappuccilli teaches a process for producing a video projecting structure, which comprises a first transparent layer having irregularities disposed on a surface thereof, a reflective layer disposed on the surface of the first transparent layer, and a second transparent layer disposed on the reflective layer,      

          comprising: (10-12, 15 fig(s) 5A, 5D, ‘1st and 2nd side glass pane’, ‘thin reflective coating’, ‘glazing unit’)


          forming the first transparent layer having a plurality of slant surfaces disposed on the surface so as to be slant to a reference surface when a surface of the first transparent layer opposite to the reflective layer is defined as the reference surface; (abstract; claims 1, 4; para(s) 0019, 0038; ‘essentially teaches a surfaces by applying a reference frame and extending an irregularity as the x direction, the y direction as the 1st direction, and a slant surface y’ as the 3 direction this can be realized’; and reference surface (rear surface 41)  with theta = 0 of projector to screen is realized when a reference frame is applied to the screen as shown in figure 1.; para(s) 0272-0274; fig. 6 ‘process’)

 

          forming the irregularities so as to include a portion which is configured such that when a first direction, a second direction and a third direction are defined such that the first direction is perpendicular to a normal direction of the reference surface, the slant surfaces extend in the first direction, the second direction is orthogonal to the first direction, the slant surfaces are arrayed in the second direction, and the third direction is a direction in which the slant surfaces have an average slant angle θ to the reference surface in section in the second direction, an average spacing Sm1 of the irregularities in the first direction, an average spacing Sm2 of the irregularities in the second direction and an average spacing Sm3 of the irregularities in the third direction are such that Sm2> Sm1 and Sm3> Sm1 are met, and Sm2 is maximum; (‘teaches a central layer 3 comprising slants and contact surfaces S0, S1, S2, ……. SK, with a transparent layer 1, and external layers 2 and 4 although it is shown in a side view if looking at it 3 dimensionally the 1st direction – y direction of subsequent slants (page 20 line 31) Sm1; 2nd direction – x direction extended irregularities (page 21 line 1) Sm2; Slant surfaces have average Theta slant angle (3rd direction – y’) Sm3, and reference surface (rear surface 41)  with theta = 0 of projector to screen is realized when a reference frame is applied to the screen as shown in figure 1.; para(s) 0272-0274; fig. 6 ‘process’)


further forming the irregularities so as to include a portion which is configured such that when a frequency distribution of inclinations of the irregularities in the second direction to the reference surface is measured in 0.250 divisions in every distance of 1 mm in order that the frequencies are represented as distances, the absolute value of a median value in the frequency distribution is a value other than 0; and forming the second transparent layer on the reflective layer. (‘teaches a central layer 3 comprising slants and contact surfaces S0, S1, S2, ……. SK, with a transparent layer 1, and external layers 2 and 4 although it is shown in a side view if looking at it 3 dimensionally the 1st direction – y direction of subsequent slants (page 20 line 31) Sm1; 2nd direction – x direction extended irregularities (page 21 line 1) Sm2; Slant surfaces have average Theta slant angle (3rd direction – y’) Sm3, and reference surface (rear surface 41)  with theta = 0 of projector to screen is realized when a reference frame is applied to the screen as shown in figure 1.; para(s) 0272-0274; fig. 6 ‘process’)
 
          Cappuccilli and Ehrensperger essentially disclose that the invention, however, does not specifically teach a frequency distribution of inclinations of the irregularities in the second direction to the reference surface is measured in 0.25° divisions in every distance of 1 mm in order.

          It would have been an obvious before the effective filing date of the invention to combine a ‘glazing system’ of Cappuccilli with the ‘glazed projection screen’ of Ehrensperger in order to improve the visibility of images of a projection screen by an individual or a series of observers, and a matter of design choice to provide a frequency distribution of inclinations of the irregularities in the second direction to the reference surface is measured in 0.25° divisions in every distance of 1 mm in order that the frequencies are represented as distances, the absolute value of a median value in the frequency distribution is a value other than 0°. Cappuccilli does disclose in figure 3, and in paragraph 0093 the viewing angle derived from measurements as the full width at half maximum of the gain curve plots. Simply put FWHM how much a point of light spreads out with the applied spacing of irregularities. It appears that the claimed invention would perform equally well with any other geometric configuration of irregularities in the second direction to the reference surface for the design as disclosed in para(s) 0272-0274; fig. 6 ‘process’ the glazed projection screen can be modified. (US 2011/0183721)  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


          In regards to claim 11, Cappuccilli teaches a process according to Claim 10, (see claim rejection 10) Ehrensperger teaches wherein a stamping method is used to form the irregularities on the first transparent layer, the stamping method being a method to transfer a pattern of irregularities of a mold to a target. (para(s) 0272-0274; fig. 6 ‘process’) 


          In regards to claim 12, Cappuccilli teaches a process according to Claim 10,  (see claim rejection 10) Ehrensperger teaches wherein the surface of the first transparent layer is etched to form the irregularities. (para(s) 0272-0274; fig. 6 ‘process’) 
  


          In regards to claim 13, Cappuccilli teaches a video projecting structure claimed in Claim 1, (see claim rejection 1) teaches which is incorporated into a vehicle window. (fig. 1; abstract) 


          In regards to claim 14, Cappuccilli teaches a video display system comprising the video projecting structure recited in Claim 1; (see claim rejection 1) and at least one of a projector projecting a video on a side of the video projecting structure with the first transparent layer being disposed, or a projector projecting a video on a side of the video projecting structure with the second transparent layer being disposed. (abstract; fig(s) 5A, 5D; para(s) 0097- 0101)


Allowable Subject Matter

Claim(s) 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852